MONROE, C. J.
Defendant, charged with murder, was convicted of manslaughter, and has appealed. Neither he nor the prosecution has appeared in this court. The transcript discloses proceedings in which the law appears to have been complied with in every particular. The only bill of exception that we find was reserved to the overruling of a motion for new trial, based upon an allegation of newly discovered evidence. The judge appears to have been of the opinion that the-witness named in the motion did not possess the information therein attributed to him, and that, in any event, his testimony would be merely cumulative. The case is one in which we find no sufficient reason to doubt that, in refusing the new trial, he has properly exercised the- discretion which the law-vests in him in such matters. -The conviction and sentence appealed from are therefore
Affirmed.